Dear Mr. Montgomery:
The Louisiana Department of Agriculture and Forestry questions if soil and water conservation districts may publish a private, commercial advertisement in their newsletters if the private entity pays for the advertisement.
We are not aware of any statute that would prohibit a district from publishing a private, commercial advertisement in its newsletter provided that the entity pays for the advertisement. The districts are political subdivisions of the state. They are specifically authorized by statute to publish plans and information regarding the conservation of soil resources, the control and prevention of soil erosion, and flood prevention.1 As such, they must comply with the uniform standards for all printed matter as established by the Division of Administration, the Legislative Budget Control Council and the Judicial Budgetary Control Council. The law does prohibit the printing of material that urges someone to vote for or against any candidate or proposition on an election ballot.2
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ____________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
DATE RELEASED: January 3, 2003
1 La.R.S. 3:1208
2 La.R.S. 43:31